UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SCOTT DANIEL, Case No. 1:18-cv-832
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
MD ABUBAKAR ATIQ DURRANI et al., ORDER
Defendants.

This matter is before the Court on plaintiff's motion for an order authorizing “alternate
service” on defendant Abubakar Atiq Durrani, M.D. (Doc. 26), defendants’ response in
opposition (Doc. 27), and plaintiff's reply. (Doc. 28).

Defendant Durrani has hundreds of civil lawsuits pending against him both in this Court
and in state courts, but fled the jurisdiction of this Court soon after federal criminal charges were
filed against him. See United States v. Abubakar Atig Durrani, Case No. 1:13-cr-84. Defendant
Durrani is currently living and working in Pakistan. Despite his flight from criminal prosecution,
Durrani has continued to appear and defend against multiple civil lawsuits filed against him
through Cincinnati-based counsel. In the civil lawsuits that Durrani has appeared, counsel for
Durrani accepted service on his behalf. However, in other lawsuits, Durrani has not appeared
because local counsel has refused to accept service. |

The Court takes judicial notice of the fact that plaintiffs counsel filed virtually identical
motions in multiple cases pending in this Court, including in eight cases assigned to U.S. District
Judge Michael R. Barrett. On April 16, 2019, Judge Barrett granted plaintiffs’ motions for

alternate service in the eight cases assigned to him. See, e.g., Rohling v. Durrani, Case No. 1:18-

 

' Whether or not service has been accepted appears to be based upon which attorney(s) represent Durrani in the
various cases and whether or not Cincinnati Children’s Hospital Medical Center has been named as an additional

defendant.
cv-852 (Doc. 28). In addition, U.S. District Judge Timothy S. Black granted similar motions
seeking alternate service by notation order. See Case Nos. 1:18-cv-831, 1:18-cv-851. Magistrate
Judge Stephanie K. Bowman also recently granted plaintiff's motion for an order authorizing
alternate service. See Foster et al. v. Durrani, Case No. 1:18-cv-834 (Doc. 21).

After reviewing the parties’ filings in this matter, as well as the orders issued on virtually
identical motions by other judges, the Court is persuaded by the reasoned analysis of Judge
Barrett that plaintiff's motion should be granted. See Rohling v. Durrani, Case No. 1:18-cv-852
(Doc. 28). Counsel for plaintiff may issue alternate service on defendant Durrani by either a
current mailing address or email address.? Accordingly, IT IS ORDERED that plaintiff s
motion for an order authorizing alternate service (Doc. 26) is GRANTED.

IT IS SO ORDERED.

Date: 5) Ph F

  

Karen L. Litkovitz
United States Magistrate Judge

 

 

* The Court notes that on May 2, 2019, plaintiff filed a “request for issuance of summons” that included an email
address for service on defendant Durrani. (Doc. 30). On May 3, 2019, the Clerk issued summons as to defendant
Durrani. (Doc. 31). Therefore, the Court does not need to order counsel for Durrani to provide plaintiff with a
current mailing address or email address for Durrani.
